Citation Nr: 9923762	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDING OF FACT

The claims file does not reveal good cause for the 
appellant's failure to report for VA examinations scheduled 
for December 1997 and March 1999.


CONCLUSION OF LAW

The appellant's claim for an increased rating for residuals 
of a left knee injury is denied for failure to report for 
scheduled VA examinations in December 1997 and March 1999.  
38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

When an appellant fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 dictates that the 
claim be denied unless the appellant had good cause for her 
failure to appear.  The appellant failed to appear for her VA 
examinations scheduled in December 1997 and March 1999.  No 
explanation was offered by either the appellant or her 
representative.  The RO attempted to contact the appellant 
with respect to her failure to appear for the examinations.  
Nevertheless, the record fails to show any correspondence 
from the veteran since June 1997 with respect to the issue on 
appeal.  Significantly, it is well to note that in her last 
correspondence in June 1997, the veteran requested a VA 
examination for her left knee, and yet she has not pursued 
it.  Thus, good cause for failing to appear was never shown.  

Although the claim for entitlement to an increased evaluation 
for residuals of a left knee injury is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991), no further 
assistance to the appellant is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a) and the benefit 
sought on appeal must be denied for failure to report for the 
scheduled examinations.  38 C.F.R. § 3.655.  The Board notes 
that the RO obtained VA outpatient treatment records in May 
1999, which included x-ray studies of the left knee taken in 
July 1997.  Nevertheless, without a current examination 
report, the July 1997 x-rays are essentially meaningless with 
respect to the current status of the left knee.  

Simply put, in the absence of any satisfactory explanation 
for her failure to report for the scheduled VA examinations, 
for which she received notice, the Board finds that her 
failure to report was without good cause, and that the claim 
must be denied.  See Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).


ORDER

An increased evaluation for residuals of a left knee injury 
is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

